Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 14, 2020

                                       No. 04-20-00082-CR

                                      Jose Santos GARCIA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR3069
                         The Honorable Velia J. Meza, Judge Presiding


                                          ORDER
       Appellant filed a notice of appeal which indicates he is appealing a conviction in Cause
No. 2014CR3069. The clerk’s record in this appeal contains an Order Modifying and Extending
Community Supervision signed on January 14, 2020. This court does not have jurisdiction to
consider an appeal from an order altering or modifying community supervision conditions.
Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (“There is no legislative authority
for entertaining a direct appeal from an order modifying the conditions of community
supervision.”); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906
S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.).

           To the extent appellant wishes to appeal the original conviction, the trial court imposed
sentence in Cause No. 2014CR3069 on April 6, 2015. The trial court assessed punishment at ten
years’ imprisonment, which was suspended in favor of community supervision for a term of five
years. Because appellant did not file a motion for new trial, the notice of appeal was due to be
filed on May 6, 2015. Tex. R. App. P. 26.2(a)(1). A motion for extension of time to file the
notice of appeal was due on May 21, 2015. Tex. R. App. P. 26.3. On January 16, 2020,
appellant filed a Motion for Leave to File a Late Notice of Appeal. Because the notice of appeal
in this case was not timely filed, we lack jurisdiction to entertain this appeal. See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding that if an appeal is not timely perfected,
the court of appeals does not obtain jurisdiction to address the merits of appeal, and the court
may take no action other than to dismiss appeal; an appellate court may not suspend rules to alter
time for perfecting appeal).
          It is therefore ORDERED that appellant show cause on or before March 16, 2020
why this appeal should not be dismissed for want of jurisdiction.



                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court